ACCEPTED
                                                                    03-14-00737-CV
                                                                            5574702
                                                         THIRD COURT OF APPEALS
                                                                    AUSTIN, TEXAS
                                                                6/8/2015 2:40:07 AM
                                                                  JEFFREY D. KYLE
                                                                             CLERK
                 No. 03-14-00737-cv
        _____________________________________
                                              RECEIVED IN
              IN THE THIRD COURT OF APPEALS
                                         3rd COURT OF APPEALS
                    AUSTIN, TEXAS            AUSTIN, TEXAS
                                         6/8/2015 2:40:07 AM
        _____________________________________
                                              JEFFREY D. KYLE
                                                   Clerk
  CHASE CARMEN HUNTER, APPELLANT/PLAINTIFF v. DAVID
  MATTAX IN HIS OFFICIAL CAPACITY AS COMMISSIONER OF
  INSURANCE, AND THE TEXAS DEPARTMENT OF INSURANCE,
                 APPELLEES/DEFENDANTS


 APPELLANT’S REQUEST THAT CLERK OF THIS COURT PROVIDE

THE COURT ORDER(S) REFERENCED IN THE LETTER HE SENT TO

           THE APPEALLANT ON JUNE 5, 2015.


From Cause D-1-GN-13001957 In The 250th District Travis

 County, Texas, The Honorable John K. Dietz Presiding

                           Chase Carmen Hunter, pro se
                           340 S. Lemon Ave. #9039
                           Walnut, CA 91789
                           Telephone: 707-706-3647
                           Facsimile: 703-997-5999
                           Chase_Hunter@yahoo.com
TO: THE JUSTICES OF THIS COURT

On about June 5, 2015, Appellant received a letter from
the clerk of this court which is attached but did not
receive the court order(s) referenced in this letter.

WHEREFORE, Appellant asks that this court direct the
clerk of this court to provide the court order(s)
referenced in this letter.

Respectfully Submitted,

/s/ Chase Carmen Hunter

Chase Carmen Hunter
Appellant, pro se
340 S. Walnut Ave. #9039, Walnut, CA 91789
Tel: 707-706-3647, Fax: 703-997-5999
Email: Chase_Hunter@yahoo.com

                      CERTIFICATION

I, Chase Carmen Hunter, swear under penalty of perjury
that the foregoing statements are true and correct.


__________________               6/7/2015
Chase Carmen Hunter

                CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the
foregoing was served upon the parties shown below as
indicated:

Cynthia A. Morales
Assistant Attorney General
By Efile on June 7, 2015
Cynthia.Morales@texasattorneygeneral.gov
Facsimile: (512) 477-2348
Chase Carmen Hunter
                                                                                               FILE COPY




                                       COURT OF APPEALS
                                            THIRD DISTRICT OF TEXAS
                                            P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                   www.txcourts.gov/3rdcoa.aspx
                                                          (512) 463-1733



JEFF L. ROSE, CHIEF JUSTICE                                                      JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                            June 5, 2015


Ms. Chase Carmen Hunter                                  Ms. Cynthia A. Morales
340 S. Lemon Ave. #9039                                  Assistant Attorney General
Walnut, CA 91789                                         Financial Litigation, Tax, and Charitable
* DELIVERED VIA E-MAIL *                                 Trusts Division
                                                         P. O. Box 12548 (MC 017-6)
                                                         Austin, TX 78711
                                                         * DELIVERED VIA E-MAIL *


RE:      Court of Appeals Number:    03-14-00737-CV
         Trial Court Case Number:    D-1-GN-13-001957
Style:    Chase Carmen Hunter
          v. Texas Department of Insurance, Eleanor Kitzman in her (former) capacity, and Julia
          Rathgeber in her official capacity


Dear Ms. Hunter and Counsel:

       Appellant's motion for en banc reconsideration and motion to reverse the trial court’s order
were denied by this Court on the date noted above.


                                                      Very truly yours,

                                                      JEFFREY D. KYLE, CLERK



                                                      BY:   E. Talerico
                                                            Liz Talerico, Deputy Clerk